             Case 1:19-cv-03826-ER Document 28 Filed 05/03/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD J. TRUMP, DONALD J. TRUMP
 JR., ERIC TRUMP, IVANKA TRUMP,

 and
                                                        Docket No. 1:19-cv-03826-ER
 THE DONALD J. TRUMP REVOCABLE
 TRUST, THE TRUMP ORGANIZATION,                         DECLARATION OF PATRICK
 INC., TRUMP ORGANZATION LLC, DJT                       STRAWBRIDGE
 HOLDINGS LLC, DJT HOLDINGS
 MANAGING MEMBER LLC, TRUMP
 ACQUISITION LLC, and TRUMP
 ACQUISITION, CORP.

                                Plaintiffs,

                 - against -

 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,

                                Defendants.

        1.      I am an attorney at the law firm Consovoy McCarthy Park PLLC and counsel for

Plaintiffs President Donald J. Trump, Donald J. Trump Jr., Eric Trump, and Ivanka Trump in their

personal capacities.

        2.      I am over the age of 18 and under no mental disability or impairment. I have personal

knowledge of the following facts and, if called as a witness, would competently testify to them.

        3.      Exhibit A is an email that I received on April 22, 2019 from Douglas N. Letter, General

Counsel of the U.S. House of Representatives.

        4.      Exhibit B is a letter that I received on April 17, 2019 from Steven R. Ross and Raphael

A. Prober of Akin Gump, outside counsel for Deutsche Bank.

        5.      Exhibit C is an email that I received on April 22, 2019 from Mr. Ross.
          Case 1:19-cv-03826-ER Document 28 Filed 05/03/19 Page 2 of 9



       Per 28 U.S.C. §1746, I declare under penalty of perjury that the above is true and correct to

the best of my knowledge.


Executed on May 3, 2019.

                                                               /s Patrick Strawbridge    ps




                                                -1-
Case 1:19-cv-03826-ER Document 28 Filed 05/03/19 Page 3 of 9




             Exhibit A
                  Case 1:19-cv-03826-ER Document 28 Filed 05/03/19 Page 4 of 9


  From:    Letter, Douglas Douglas.Letter@mail.house.gov
Subject:   Subpoena email response
   Date:   April 22, 2019 at 2:06 PM
     To:   patrick@consovoymccarthy.com, will@consovoymccarthy.com
    Cc:    Tatelman, Todd Todd.Tatelman@mail.house.gov


       Mr.	Strawbridge,

              I	write	on	behalf	of	the	Commi7ee	on	Financial	Services	and	the	House	Permanent	Select
       Commi7ee	on	Intelligence	(“Commi7ees”)	in	response	to	your	April	19,	2019	email	request	that
       the	Commi7ees	provide	you	with	copies	of	“any	subpoenas	from	the	[Commi7ees]	seeking
       informaNon	from	any	ﬁnancial	insNtuNon	about	my	clients.”	

             Please	be	advised	that	your	clients	are	not	the	recipients	of	any	subpoenas	issued	by	the
       Commi7ees	and,	consistent	with	long-standing	pracNce,	the	Commi7ees	do	not	provide	copies	of
       subpoenas	to	third	parNes.	Please	feel	free	to	direct	any	and	all	future	inquiries	about	these
       ma7ers	to	my	a7enNon	and	to	Deputy	General	Counsel	Todd	Tatelman	(copied	here).	

                  Sincerely,

       Douglas N. Letter
       General Counsel
       Office of General Counsel
       U.S. House of Representatives
       219 Cannon House Office Building
       Washington, DC 20515
       Douglas.Letter@mail.house.gov
       (202) 225-9700

       From:	Tatelman,	Todd	
       Sent:	Monday,	April	22,	2019	2:00	PM
       To:	Le7er,	Douglas	<Douglas.Le7er@mail.house.gov>
       Subject:	Strawbridge	email
Case 1:19-cv-03826-ER Document 28 Filed 05/03/19 Page 5 of 9




             Exhibit B
              Case 1:19-cv-03826-ER Document 28 Filed 05/03/19 Page 6 of 9



                                                                                           Akin Gump
                                                                                           STRAUSS HAUER & FELD LLP



                                                                                               STEVEN R. ROSS
                                                                                               +1 202.887.4343/fax: +1 202.887.4288
                                                                                               sross@akinqump.com

                                                                                               RAPHAEL A. PROBER
                                                                                               +1 202.887.4319/fax: +1 202.887.4288
                                                                                               rprober@akingump.com



                                                                April 17, 2019



Alan Garten
Executive Vice President and
Chief Legal Officer
The Trump Organization
725 Fifth Avenue
New York, NY 10022

Patrick Strawbridge
Consovoy McCarthy Park PLLC
3033 Wilson Boulevard
Suite 700
Arlington, VA 22201

Dear Messrs. Garten & Strawbridge:

        This is to inform you that our client, Deutsche Bank AG ("Deutsche Bank"), has received
subpoenas issued by the United States House of Representatives Committee on Financial
Services and Permanent Select Committee on Intelligence requiring production of certain records
and/or information related to banking activities, including information regarding accounts,
financings and related financial information, with respect to:

    •    Donald J. Trump
    •    Donald Trump, Jr.
    •    Ivanka Trump
    •    Eric Trump
    •    The Donald J. Trump Revocable Trust
    •    Trump Organization Inc.
    •    Trump Organization LLC
    •    DJT Holdings LLC
    •    DJT Holdings Managing Member LLC
    •    Trump Acquisition LLC
    •    Trump Acquisition Corp.

Robert S. Strauss Building I 1333 New Hampshire Avenue, N.W. I Washington, D.C. 20036-1564 I 202.887.4000 I fax 202.887.4288 I akingump.com
             Case 1:19-cv-03826-ER Document 28 Filed 05/03/19 Page 7 of 9



                                                                               Akin Gump
                                                                              STRAUSS HAUER & FELD LLP




Alan Garten
Patrick Strawbridge
April 17, 2019
Page2

      •   any other name, alias, code name, code number, or entity used in lieu of any of the
          individuals or entities named above or members of their immediate family

or any account (including, but not limited to, any money market, securities, or trading account or
any loan account or structure) in the name of any of the above-named individuals or entities (or
any other name, alias, code name, code number, or entity used in lieu of any of the named
individuals or entities) or members of their immediate family, individually or with other parties,
as well as any account in which any of the above-named individuals or entities are or were, or
have been identified as being, a trustee, settlor or grantor, beneficiary, or beneficial owner, or in
which any of the individuals or entities have or have had in any way control over, individually or
with others.

         These subpoenas extend to relevant records and/or information related to the listed
entities' parents, subsidiaries, affiliates, branches, divisions, partnerships, properties, groups,
special purpose entities, joint ventures, predecessors, successors, or any other entity in which
they have or had a controlling interest, and any current or former employee, officer, director,
shareholder, partner, member, consultant, senior manager, manager, senior associate, staff
employee, independent contractor, agent, attorney or other representative of the above listed
entities.

        This letter is intended to provide notice of the subpoenas to the above-referenced parties
and entities, including-to the extent applicable-any relevant current or former employees of
such entities. The return date of the subpoenas is May 6, 2019. Deutsche Bank is legally
obligated to comply with these subpoenas and intends to begin so complying on that date.

          Please contact the undersigned with any questions.




                                              �::'k-�
                                                Steven R. 'las�
                                                                  6


                                              �.µ!--
                                              Raphael A. Prober
cc:       Rudy Giuliani
Case 1:19-cv-03826-ER Document 28 Filed 05/03/19 Page 8 of 9




             Exhibit C
                  Case 1:19-cv-03826-ER Document 28 Filed 05/03/19 Page 9 of 9


  From:    Ross, Steven sross@AKINGUMP.COM
Subject:   RE: Deutsche Bank AG
   Date:   April 22, 2019 at 3:53 PM
     To:   Patrick Strawbridge patrick@consovoymccarthy.com
    Cc:    Prober, Raphael rprober@akingump.com, Moyer, Thomas tmoyer@AKINGUMP.com


       Patrick—During	our	Friday	telephone	conversa8on,	you	asked	if	we	would	iden8fy	the	8me
       period	applicable	to	the	informa8on	sought	by	the	subpoenas	the	Bank	received	from	the	House
       CommiAees	on	Intelligence	and	Financial	Services.		In	general,	the	subpoenas	call	for	the	Bank	to
       produce		responsive	documents	regarding	your	clients	from	January	1,	2010	through	the	present,
       with	the	excep8on	of	any	documents	related	to	account	applica8ons,	opening	documents,	KYC,
       due	diligence,	and	closing	documents.		For	these	documents	the	subpoena	requires	produc8on
       without	any	8me	limita8on.

       In	addi8on,	I	had	copied	Bob	Roach	of	the	House	Financial	Services	CommiAee	in	an	earlier
       wriAen	communica8on.		I	have	been	informed	that	the	proper	contact	person	at	that	commiAee
       should	be	Jennifer	Read.


       Steven R. Ross
       AKIN GUMP STRAUSS HAUER & FELD                      LLP

       1333 New Hampshire Avenue, N.W. | Washington, DC 20036-1564 | USA | Direct: +1 202.887.4343 | Internal: 24343
       Fax: +1 202.887.4288 | sross@akingump.com | akingump.com | Bio
       *Please note that on May 6, 2019, our address will change to 2001 K Street
       N.W., Washington, DC 20006*
